DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 6/10/2021 has been considered.  The lined through references have not been considered because proper dates have not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
	Claim 1 - in lines 4-5 “airtight compartments” are set forth and in line 9, “compartments” are set forth but it is unclear if they refer to the same “compartments” or different “compartments”.  In lines 11, 16 and 21, includes “these/the compartments” and it is unclear as to which previously set forth “compartments” are being referred to.
	In line 5, “the inside or outside” is inconsistent with “the inside and outside” set forth in line 14.  For examination purposes the examiner is considering the compartments extend continuously along the inside and outside as set forth in line 14.
	The following terms lack antecedent basis, “the inside or outside” line 5, “the adjacent pieces” line 12, “the inside and outside” line 14, “the trouser legs” lines 14-15, “the upper end” line 15, “the trouser legs” line 15, “the lower region” line 16, “the groins” line 16, “the outer sides” line 16, “the trouser legs” line 17, “the groins” line 17, “the lower abdomen” line 18, “the rear side” line 18, “the region” line 18, “the small of the back” lines 18-19, “the wearer” line 19, “the buttocks cheeks” lines 20-21, “the wearer” line 21, “the direction” line 21 and “the crotch” line 21.  
	In line 22, it is unclear if “raccord” is the same or different than the “raccord” set forth in line 10.
	In the preamble it is unclear how “respectively G-protective trousers” relates to the “protective trousers”.

	Claim 2 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  It is unclear which previously set forth “compartments” are being referred to by “the compartments” line 2.   
	In line 3, “the inside” and in line 5, “the adjacent pieces of fabric” lack antecedent basis.
Claim 3 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  It is unclear which previously set forth “compartments” are being referred to by “the compartments” lines 2 and 4.   
	In line 3, “the inside” and in line 5, “the adjacent pieces of fabric” lack antecedent basis.

Claim 4 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  

Claim 5 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers. 
	In line 2, “the legs”, “the front” line 3, “the front” line 3, “the two trouser legs” line 4, “the groin area” line 5, “the wearer” line 6, “the zips” line 6 and lines 6-7 and “the pilot’s boots” lines 7-8 lack antecedent basis.

Claim 6 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G-protective trousers.   
	In line 2, “the legs”, “the front” line 4, “the pant legs” line 4, “the two trouser legs” line 5,  “the groin area” line 6, “the wearer” line 7 and “the pilot’s boots” line 9 lack antecedent basis.

Claim 7 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  It is unclear if “compartment” in lines 3 and 5 and “these compartments” line 6 are the same or different than the compartments previously set forth.
	In line 3 “the vicinity”, “the waistband” line 4, “the outside” line 4, “the trouser hems” line 4, “the inside” line 5, “the trouser legs” line 5, “the crotch” line 5, “the trouser hems” lines 5-6, “the top” line 6, “the front” line 8, “the back” line 8 and “the front strips” line 8 lack antecedent basis.  In line 9, “each” is unclear”

Claim 8 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G-protective trousers.   
	In line 3, “the side hip area”, “the waistband” lines 3-4, “the back” line 4, “the cross area” line 4, “the outer half” line 4, “the two buttocks” line 4, “the wearer” line 5, “the two buttocks compartments” line 5, “the center” line 7, “the back” line 7, “the waistband” lines 7-8, “the buttocks” lines 7-8 and “the event” line 8 lack antecedent basis.
Claim 9 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G-protective trousers.   
	In lines 3-4, “the outer compartments”, in line 3, “the outer sides” in line 3 “the trouser legs”, in line 3 “the hip level”, in line 4 “the front center”, in line 5 “the lower abdomen”, in line 5 “the wearer” and in line 5 “the inflated state” lack antecedent basis.
	In line 4, “biliding” is unclear”, the examiner cannot find a definition for “biliding”.
Claim 10 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  It is unclear which previously set forth compartments, “the inflatable compartment” in lines 2-3 are referring to.
	In line 3 “the two outer buttock halves”, in line 4, “the lower abdomen area”, in line 4 “the waistband”, in line 4 “the inside and outside”, in line 5 “the trouser leg” and in line 5 “the groin area” lack antecedent basis.

Claim 11 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  It is unclear which previously set forth compartments, “the compartment” in line 3 are referring to.
	In line 4 “the side” , in line 4 “the body”, in line 5 “the interior”, in line 6 “the body surface” and in line 6 “the wearer” lacks antecedent basis.

Claim 12 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G protective trousers.  
	In line 3 “the front side”, in line 3, “the thighs”, in line 4 “the trouser leg”, in lines 4-5 “the lower and inner edge”, in line 5 “the trouser leg” and in line 6 “the zipper” lack antecedent basis.

Claim 13 - the preamble is not consistent with claim 1 and further it is unclear if the applicant is claiming protective trousers or G-protective trousers.   
	In line 3 “the front of the thighs” and in line 4 “the trouser leg” lack antecedent basis.
	
Claim 12 and 13 contains the trademark/trade name Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest G-protective trousers including inflatable compartments on the inside and outside of the trouser legs which are inflatable to an approximately circular cross section and pull their opposite edges together and including a bladder bag at the lower abdomen and coccyx channel as set forth in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,537,686 teaches G-trousers but not inner and outer circular inflatable compartments as set forth in claim 1.

US Patent 2,475,479 teaches G-trousers but not inner and outer circular inflatable compartments as set forth in claim 1.

US Patent 5,394,563 teaches a fabric for forming an anti-G garment, including Nomex.

US Patent 4,752,300 teaches a fire retardant treatment for Nomex.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791